Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,000,759 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Instant claim 1 incorporates the limitations of patent claims 4-6 in independent form, these limitations directed to determining to operate in BLE mode based on a first user input comprising a gesture corresponding to a command to operate in BLE mode, determining that the gesture is associated with a BLE device among a plurality of BLE devices to which the handheld controller has previously connected, and identifying the BLE device among the multiple BLE devices based at least in part on the gesture. As such instant claim 1 is are not distinct and separate in scope from that of patent claims 1 and 4-6 considered as a whole.
Instant claims 8 and 15 incorporate the limitations of patent claims 9-11 in independent form, these limitations directed to determining to operate in BLE mode based on a first user input comprising a gesture corresponding to a command to operate in BLE mode, determining that the gesture is associated with a BLE device among a plurality of BLE devices to which the handheld controller has previously connected, and identifying the BLE device among the multiple BLE devices based at least in part on the gesture. As such instant claims 8 and 15 are not distinct and separate in scope from that of patent claims 7 and 9-11 considered as a whole.
Instant claims 2, 9 and 19 are also rendered obvious by the combination of limitations of patent claims 1 and 4-6, wherein the language of “identify the BLE device among the multiple BLE devices based at least in part on the gesture in patent claim 5 renders obvious the instant requirement for a device-specific gesture.
Instant claims 3 and 10 recite the same limitations as claim 6 of the patent.
Instant claims 4, 11 and 16 are rendered obvious by claim 10 of the patent, which discloses that a gesture used to command the controller to operate in BLE mode can be a multi-button gesture invention.
Re instant claim 5, patent claim 4 recites receiving a mode-selection gesture for BLE mode. 
Instant claims 7, 13 and 18 are rendered obvious by claim 2 of the patent. Although the patent claim does not specify whether the third user input is a second gesture, because the invention of the patent claims already implements gestures to select modes, see claim 4, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time of the invention for additional mode selections to also be mapped to corresponding gestures without causing any unexpected results. 
Re instant claims 14, 20, the claims of the patent, including claims 1, 14, state that the invention comprises programming for use with a handheld video game controller.
Claims 6, 12, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,000,759 B2 in view of US 2014/0073252 A1 to lee et al. Although claims 1 and 8 of the patent recites the same invention substantially as claimed as that recited in instant claims 6, 12 and 17, the patent claims lack the use of a sleep mode that is enabled before input is received. Lee is an analogous prior art reference in the art of BLE device registration and management that teaches that it was known to wake a device from sleep mode based on the receipt of data – see [0089], [0099], [0138]. Claims 6, 8 and 17 are not patentably distinct over the patent based on the recited inclusion of this old and well-known feature used in a predictable way.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0073252 A1 to Lee et al discloses in The Abstract that a BLE device pairing feature of his invention includes determining whether a ‘sensor based Bluetooth Low Energy (BLE) device previously registered in the mobile terminal’ is detected. [0120] discloses that, ‘The touch screen module 163 may detect a touch gesture on a touch screen by a user and transmit information about the touch gesture to the control unit 150’, [0122], ‘Touch gestures of a user may include a tap, a touch and hold, a double-tap, a drag, panning, a flick, a drag-and-drop, a swipe, and/or the like.’ [0123]-[0131] describes in detail the features of certain types of gestures. [0221] describes that, ‘According to various embodiments of the present disclosure, the user may select at least one registered BLE device by using a tap gesture, a swipe gesture, a flick gesture, or a voice command.’ [0236] describes that, ‘mobile terminal 100 may detect a tap gesture, which is applied by the user, or a swipe gesture, a flick gesture, and/or the like, or recognize a voice command of the user so as to select the at least one registered BLE device from among the list of registered BLE devices’ [0331] describes that, ‘At operation S3120, the mobile terminal 100 may receive a selection of at least one registered BLE device from the list of registered BLE devices. For example, the mobile terminal 100 may detect a tap gesture, which is applied by the user, or a swipe gesture, a flick gesture, and/or the like, or recognize a voice command of the user so as to select the at least one registered BLE device from the list of registered BLE devices. In this regard, the registered BLE device selected by the user may be a BLE device including the sensor.’ see additionally: [0017], [0021], ‘the control unit may compare the received identification information of the sensor based BLE device and information regarding a registered BLE device previously stored in the memory and determines whether the sensor based BLE device that transmits the identification information corresponds to the registered BLE device.’ [0342]-[0343], ‘An example of a case in which the user selects at least one registered BLE device from the list of BLE devices previously registered in the mobile terminal 100 will now be described. […] Referring to FIG. 32A, the mobile terminal 100 may provide a list of registered BLE devices. The mobile terminal 100 may display the list of registered BLE devices as an ID, a nickname, a category, and/or the like, which are set by the user for convenience of description. For example, the mobile terminal 100 may display a registered BLE device attached to a baby stroller as "Baby stroller", a registered BLE device attached to the bag of the Ringer's solution as "Ringer's solution", a registered BLE device attached to an e-Book terminal as "eBook", a registered BLE device attached to a baby bottle as "Baby bottle", and/or the like. [0344], ‘The mobile terminal 100 may detect a user's selection regarding the registered BLE device attached to the baby bottle from among the list of registered BLE devices.’
	See also US 2017/0311368 A1 to Kandur Raja, specifically [0107] which describes using a first gesture to enter a BLE device selection UI and a second gesture to enable selection from the UI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715